On Petition for Rehearing
OWEN, Judge.
The proverbial fury of a woman scorned is undoubtedly matched by that of an appellant’s lawyer whose well-presented case is rewarded with a decision stating tersely, “per curiam, affirmed”. Such decisions frequently spawn a petition for rehearing [as it did in this case] in which the suggestion is made that the court either overlooked or failed to grasp the appellants’ point on appeal. A brief opinion in such cases, while understandably of little consolation to the unsuccessful appellant, would at least assuage the thought that the point had been overlooked.1
Appellants’ point on this appeal was that Florida Standard Jury Instruction 4.2 does not adequately define automobile guest passenger gross negligence, and hence the court erred in not enlarging on the instruction by the giving of various and sundry other definitions of gross negligence as requested by appellants. The argument which appellants presented in support of this point was carefully considered and by our decision affirming per curiam without opinion, by implication we rejected this argument and approved the instruction as being sufficient. It having been brought to our attention that there are no reported decisions of this jurisdiction upholding the validity of this particular instruction, we now expressly hold that the Florida Standard Jury Instruction No. 4.2 adequately defines automobile guest passenger negligence and that it was not error on the part of the trial court to refuse appellants' requested instructions which sought to amplify or supplement the standard instruction. Our holding is restricted solely to the *502refusal to give additional charges on the subject and we express no opinion on the propriety of the giving of additional charges as provided by Form 1.985, see In re Florida Rules of Civil Procedure, Fla.1968, 211 So.2d 174, as that matter is not before us in this case.
The petition for rehearing is denied.
CROSS and McCAIN, JJ., concur.

. See Canon 19, Canons of Judicial Ethics, 32 F.S.A.